Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 1 of 18 Page ID #:1



   1   BETSY C. MANIFOLD (SBN 182450)
       RACHELE R. BYRD (SBN 190634)
   2   MARISA C. LIVESAY (SBN 223247)
       BRITTANY N. DEJONG (SBN 258766)
   3   WOLF HALDENSTEIN ADLER
   4
         FREEMAN & HERZ LLP
       750 B Street, Suite 1820
   5   San Diego, CA 92101
       Telephone: (619) 239-4599
   6   Facsimile: (619) 234-4599
       manifold@whafh.com
   7   byrd@whafh.com
       livesay@whafh.com
   8   dejong@whafh.com
   9 Attorneys for Plaintiff
  10 [Additional Counsel on Signature Page]
  11
                        UNITED STATES DISTRICT COURT
  12                   CENTRAL DISTRICT OF CALIFORNIA
  13
       SHIVA STEIN,                  )        Case No.
  14                                 )
                                     )
  15                  Plaintiff,     )
                                     )        COMPLAINT FOR
  16                                 )        VIOLATIONS OF SECTIONS
        v.                           )        14(a) AND 20(a) OF THE
  17                                 )        SECURITIES EXCHANGE ACT
  18
       PACIFIC MERCANTILE BANCORP, )          OF 1934
       DENIS P. KALSCHEUR, JAMES F.  )
  19   DEUTSCH, BRAD R. DINSMORE,    )        DEMAND FOR JURY TRIAL
       MANISH DUTTA, SHANNON F.      )
  20   EUSEY, MICHAEL P. HOOPIS,     )
       ANNE MCCALLION, MICHELE S.    )
  21   MIYAKAWA, DAVID J. MUNIO, and )
       STEPHEN P. YOST,              )
  22                                 )
                      Defendants.    )
  23
  24
  25
  26
  27
  28
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 2 of 18 Page ID #:2



   1         Plaintiff Shiva Stein (“Plaintiff”), by her attorneys, makes the following
   2   allegations against Pacific Mercantile Bancorp (“Pacific Mercantile” or the
   3   “Company”) and the members of the board of directors of Pacific Mercantile (the
   4   “Board” or “Individual Defendants,” along with Pacific Mercantile, collectively
   5   referred to as the “Defendants”), for their violations of Sections 14(a) and 20(a) of
   6   the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),
   7   78t(a), SEC Rule 14a-9, 17 C.F.R. 240.14a-9, and Regulation G, 17 C.F.R. § 244.100
   8   in connection with the proposed acquisition (the “Proposed Transaction”) of Pacific
   9   Mercantile by affiliates of Banc of California, Inc. (“Banc of California”). The
  10   allegations in this complaint are based on the personal knowledge of Plaintiff as to
  11   herself and on information and belief (including the investigation of counsel and
  12   review of publicly available information) as to all other matters stated herein.
  13                                    INTRODUCTION
  14          1.   This is an action brought by Plaintiff to enjoin a transaction whereby
  15   Pacific Mercantile will merge with and into Banc of California, with Banc of
  16   California surviving the merger (the “Proposed Transaction”). Pursuant to the Merger
  17   Agreement, Pacific Mercantile shareholders will receive 0.50 of a share of Banc of
  18   California Common Stock (hereinafter, the “Exchange Ratio”) (the “Merger
  19   Consideration”). The Board has unanimously recommended to the Company’s
  20   stockholders that they vote for the Proposed Transaction at the special meeting of the
  21   Pacific Mercantile shareholders. Pacific Mercantile shareholders will own
  22   approximately 19% of the post-transaction entity and Banc of California shareholders
  23   will own 81% of the post-transaction entity.
  24          2.   To convince Pacific Mercantile stockholders to vote in favor of the
  25   Proposed Transaction, on April 30, 2021, the Board authorized the filing of a
  26   materially incomplete and misleading Registration Statement on Form S-4 (the
  27   “Registration Statement”) with the Securities and Exchange Commission (“SEC”).
  28   The Registration Statement violates Sections 14(a) and 20(a) of the Exchange Act by



                                                -1-
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 3 of 18 Page ID #:3



   1   noncompliance with Regulation G and SEC Rule 14a-9 (17 C.F.R. § 244.100 and 17
   2   C.F.R. § 240.14a-9, respectively).
   3          3.   Defendants have failed to disclose certain material information necessary
   4   for Pacific Mercantile stockholders to properly assess the fairness of the Proposed
   5   Transaction, thereby violating SEC rules and regulations and rendering certain
   6   statements in the Registration Statement materially incomplete and misleading.
   7          4.   In particular, the Registration Statement contains materially incomplete
   8   and misleading information concerning the financial forecasts for the Company
   9   prepared and relied upon by the Board in recommending to the Company’s
  10   stockholders that they vote in favor of the Proposed Transaction. The same forecasts
  11   were used by Pacific Mercantile’s financial advisor, Keefe, Bruyette & Woods, Inc.
  12   (“KBW”), in conducting its valuation analyses in support of its fairness opinion. The
  13   Registration Statement also contains materially incomplete and misleading
  14   information concerning certain financial analyses performed by the financial
  15   advisors.
  16          5.   The material information that has been omitted from the Registration
  17   Statement must be disclosed prior to the forthcoming stockholder vote in order to
  18   allow the stockholders to make an informed decision regarding the Proposed
  19   Transaction.
  20          6.   For these reasons, and as set forth in detail herein, Plaintiff asserts claims
  21   against Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act,
  22   based on Defendants’ violations of Regulation G and Rule 14a-9. Plaintiff seeks to
  23   enjoin Defendants from holding the stockholders vote on the Proposed Transaction
  24   and taking any steps to consummate the Proposed Transaction unless, and until, all
  25   material information discussed below is disclosed to Pacific Mercantile stockholders
  26   sufficiently in advance of the vote on the Proposed Transaction or, in the event the
  27   Proposed Transaction is consummated without corrective disclosures, to recover
  28   damages resulting from Defendants’ violations of the Exchange Act.



                                                 -2-
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 4 of 18 Page ID #:4



   1                              JURISDICTION AND VENUE
   2            7.   This Court has subject matter jurisdiction pursuant to Section 27 of the
   3   Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction)
   4   as Plaintiff alleges violations of Section 14(a) and 20(a) of the Exchange Act.
   5            8.   This Court has personal jurisdiction over each defendant named herein
   6   because each defendant is either a corporation that does sufficient business in
   7   California or an individual who has sufficient minimum contacts with California to
   8   render the exercise of jurisdiction by the California courts permissible under
   9   traditional notions of fair play and substantial justice.       Pacific Mercantile is
  10   incorporated in the State of California.
  11            9.   Venue is proper in this District under Section 27 of the Exchange Act, 15
  12   U.S.C.
  13   § 78aa, as well as under 28 U.S.C. § 1391, because Pacific Mercantile is
  14   headquartered in this District.
  15                                          PARTIES
  16            10. Plaintiff has owned the common stock of Pacific Mercantile since prior
  17   to the announcement of the Proposed Transaction herein complained of and continues
  18   to own this stock.
  19            11. Pacific Mercantile is a corporation duly organized and existing under the
  20   laws of California and maintains its principal offices in Costa Mesa, California.
  21   Pacific Mercantile is, and at all relevant times hereto was, listed and traded on the
  22   NASDAQ Stock Exchange under the symbol “PMBC.”
  23            12. Defendant Denis P. Kalscheur has been a member of the Board since
  24   February 2015 and is the Chairman of the Board.
  25            13. Defendant James F. Deutsch has been a member of the Board since
  26   November 2018.
  27            14. Defendant Brad R. Dinsmore has been a member of the Board, President,
  28   and Chief Executive Officer since 2019.



                                                  -3-
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 5 of 18 Page ID #:5



   1           15. Defendant Manish Dutta has been a member of the Board since
   2   November 2019.
   3           16. Defendant Shannon F. Eusey has been a member of the Board since May
   4   2019.
   5           17. Defendant Michael P. Hoopis has been a member of the Board since
   6   2012.
   7           18. Defendant Anne McCallion has been a member of the Board since
   8   September 2020.
   9           19. Defendant Michele S. Miyakawa has been a member of the Board since
  10   May 2019.
  11           20. Defendant David J. Munio has been a member of the Board since
  12   December 2015.
  13           21. Defendant Stephen P. Yost has been a member of the Board since 2013.
  14           22. The Defendants referred to in paragraphs 12-21 are collectively referred
  15   to herein as the “Individual Defendants” and/or the “Board.”
  16           23. The Defendants referred to in paragraphs 11-21 are collectively referred
  17   to herein as the “Defendants.”
  18                           SUBSTANTIVE ALLEGATIONS
  19   The Proposed Transaction
  20           24. On March 22, 2021, Pacific Mercantile and Banc of California jointly
  21   announced that it had entered into the Agreement and Plan of Merger (the “Merger
  22   Agreement”):
  23           SANTA ANA, Calif.--(BUSINESS WIRE)--Banc of California, Inc.
  24           (NYSE: BANC) (the “Company”, “Banc of California”, “we”, “us” or
  25           “our”), the holding company of Banc of California, N.A., and Pacific
  26           Mercantile Bancorp (NASDAQ: PMBC) (“Pacific Mercantile”), the
  27           holding company of Pacific Mercantile Bank, today announced they
  28           have entered into a definitive agreement and plan of merger under



                                               -4-
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 6 of 18 Page ID #:6



   1        which Pacific Mercantile will merge into Banc of California in an all-
   2        stock transaction valued at approximately $235 million, or $9.77 per
   3        share, based on the closing price for Banc of California’s common stock
   4        of $19.54 as of March 22, 2021. Banc of California expects the
   5        transaction to be 12.9% accretive to EPS in 2022 with a 2.3 year
   6        earnback period to tangible book value per share based on a
   7        conservative and achievable cost savings estimate of approximately
   8        35%.
   9
  10        Pacific Mercantile Bancorp is a commercial bank headquartered in

  11        Costa Mesa, California with $1.6 billion in total assets, $1.2 billion in

  12        gross loans, and $1.4 billion in total deposits as of December 31, 2020.

  13        Pacific Mercantile had $229.7 million in Paycheck Protection loans

  14        outstanding at December 31, 2020. Pacific Mercantile operates seven

  15        banking offices, including three full service branches, located

  16        throughout Southern California. The transaction will increase Banc of

  17        California’s total assets to approximately $9.5 billion on a pro forma

  18        basis as of December 31, 2020.

  19
            Jared Wolff, President and Chief Executive Officer of Banc of
  20
            California, commented, “We are excited to welcome Pacific
  21
            Mercantile’s clients and colleagues into our banking family. Pacific
  22
            Mercantile’s talented team has built an attractive roster of operating
  23
            company clients, and we look forward to serving them with high-touch
  24
            relationship banking.”
  25
  26
            “Pacific Mercantile is a strong strategic fit for Banc of California,”
  27
            continued Mr. Wolff. “Their size, business focus, and deposit profile
  28




                                              -5-
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 7 of 18 Page ID #:7



   1        perfectly align with our existing operations, and will accelerate our
   2        growth and operating scale in key markets. Our similar market
   3        footprint, corporate cultures, and commitment to helping our clients
   4        succeed should lead to a smooth and successful transaction and
   5        integration. We believe the compelling economics of the transaction
   6        will deliver value for both Banc of California and Pacific Mercantile
   7        shareholders.”
   8
   9        Pacific Mercantile President and Chief Executive Officer Brad R.

  10        Dinsmore added, “Banc of California is a great merger partner for

  11        Pacific Mercantile given our shared focus on business and relationship

  12        banking. Like Pacific Mercantile, Banc of California has become an

  13        attractive choice for small- and middle-market operating companies

  14        with a strong emphasis on service and solutions. Our customers will

  15        benefit from the greater range of services, capital and resources the

  16        combined company will be able to offer, while they receive the same

  17        high quality, personalized service they have always enjoyed.”

  18
            Transaction Details
  19
  20        Under the terms of the definitive agreement, which was approved by
  21        the Board of Directors of both companies, holders of Pacific Mercantile
  22        common stock will receive 0.5 shares of Banc of California common
  23        stock for each share of Pacific Mercantile common stock they own.
  24        Existing Banc of California stockholders will own approximately 81%
  25        of the outstanding shares of the combined company and Pacific
  26        Mercantile shareholders are expected to own approximately 19%.
  27        The transaction is expected to close in the third quarter of 2021, subject
  28        to satisfaction of customary closing conditions, including regulatory



                                              -6-
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 8 of 18 Page ID #:8



   1          approvals and shareholder approvals from Banc of California and
   2          Pacific Mercantile shareholders. Pacific Mercantile directors who own
   3          shares of Pacific Mercantile common stock and certain shareholders
   4          have entered into agreements with Banc of California pursuant to which
   5          they have committed to vote their shares of Pacific Mercantile common
   6          stock in favor of the transaction. Banc of California directors who own
   7          shares of Banc of California common stock and certain stockholders
   8          have entered into agreements with Pacific Mercantile pursuant to which
   9          they have committed to vote their shares of Banc of California common
  10          stock in favor of the transaction.
  11          Piper Sandler & Co. acted as financial advisor to Banc of California in
  12          the transaction and delivered a fairness opinion to the Board of
  13          Directors of Banc of California. Sullivan & Cromwell LLP served as
  14          legal counsel to Banc of California. Keefe, Bruyette & Woods, Inc., a
  15          Stifel Company, acted as financial advisor to Pacific Mercantile and
  16          delivered a fairness opinion to the Board of Directors of Pacific
  17          Mercantile. Sheppard, Mullin, Richter & Hampton LLP served as legal
  18          counsel to Pacific Mercantile.
  19
                                                   ***
  20
       The Materially Misleading and Incomplete Solicitation Statement
  21
             25.      On April 30, 2021, Defendants caused the Registration Statement to be
  22
       filed with the SEC in connection with the Proposed Transaction. The Registration
  23
       Statement solicits the Company’s shareholders to vote in favor of the Proposed
  24
       Transaction.    Defendants were obligated to carefully review the Registration
  25
       Statement before it was filed with the SEC and disseminated to the Company’s
  26
       shareholders to ensure that it did not contain any material misrepresentations or
  27
       omissions. However, the Registration Statement misrepresents and/or omits material
  28




                                                   -7-
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 9 of 18 Page ID #:9



   1   information that is necessary for the Company’s shareholders to make an informed
   2   decision concerning whether to vote in favor of the Proposed Transaction, in violation
   3   of Sections 14(a) and 20(a) of the Exchange Act.
   4   Financial Forecasts
   5         26.    The Registration Statement fails to disclose forecasts for both Pacific
   6   Mercantile and Banc of California (the “Projections”).        The Projections were
   7   prepared by each company’s management and relied upon by the Board in
   8   recommending that the shareholders vote in favor of the Proposed Transaction. These
   9   financial forecasts were also relied upon by the Company’s financial advisor, KBW
  10   and Banc of California’s financial advisor, Piper Sandler, in rendering their fairness
  11   opinions.
  12         27.    With respect to the Banc of California Management Projections, the
  13   Registration Statement fails to provide: (i) mean analyst earnings per share estimates
  14   for BOC for the years ending December 31, 2021 and December 31, 2022 with an
  15   estimated long-term annual asset and earnings per share growth rate for BOC for the
  16   years ending December 31, 2023, December 31, 2024 and December 31, 2025; (ii)
  17   estimated dividends per share for BOC for the years ending December 31, 2021
  18   through December 31, 2025, as provided by the senior management of BOC; (iii)
  19   mean analyst net income estimates for PMB for the years ending December 31, 2021
  20   and December 31, 2022; (iv) estimated long-term annual asset and earnings per share
  21   growth rate for the years ending December 31, 2023, December 31, 2024 and
  22   December 31, 2025 and estimated dividends per share for PMB for the years ending
  23   December 31, 2021 through December 31, 2025, as provided by the senior
  24   management of BOC.
  25         28.    With respect to the Pacific Mercantile Management Projections, the
  26   Registration Statement fails to provide: (i) consensus “street estimates” of Pacific
  27   Mercantile; (ii) assumed long-term Pacific Mercantile growth rates provided to KBW
  28   by Company management; (iii) consensus “street estimates” of Banc of California;



                                                -8-
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 10 of 18 Page ID #:10



    1   (iv) assumed long-term Banc of California growth rates provided to KBW by Banc
    2   of California management; (v) estimates regarding certain pro forma financial effects
    3   of the merger on Banc of California; (vi) the Company’s estimated calendar year
    4   2021 earnings per share; (vii) the Company’s estimated calendar year 2022 earnings
    5   per share.
    6           29. The above metrics were used by KBW to conduct its financial analyses
    7   and therefore material and crucial for Company stockholders to have the information
    8   in order to decide whether to vote for the Proposed Transaction.
    9   Financial Analyses
   10           30. With respect to PMB Selected Companies Analysis, the Registration
   11   Statement fails to disclose the individual multiples and metrics for the companies
   12   observed by KBW in the analysis.
   13           31. With respect to BOC Selected Companies Analysis, the Registration
   14   Statement fails to disclose the individual multiples and metrics for the companies
   15   observed by KBW in the analysis.
   16           32. With respect to Selected Transactions Analysis, the Registration
   17   Statement fails to disclose the individual multiples and metrics for the transactions
   18   observed by KBW in the analysis.
   19           33. With respect to Financial Impact Analysis, the Registration Statement
   20   fails to disclose (i) closing balance sheet estimates as of September 30, 2021 for Banc
   21   of California and the Company; (ii) calendar year 2021 and 2022 earnings per share
   22   “street estimates” for Banc of California and the Company; and (iii) pro forma
   23   assumptions provided by Banc of California management.
   24           34. With respect to PMB Dividend Discount Model Analysis, the
   25   Registration Statement fails to disclose: (i) consensus “street estimates” for Pacific
   26   Mercantile; (ii) long-term growth rates for the Company provided by management;
   27   (iii) the inputs and assumptions for using discount rates ranging from 11.0% to
   28   15.0%; (iv) the present value of implied future excess capital available for dividends



                                                 -9-
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 11 of 18 Page ID #:11



    1   that the Company could generate over the period from December 31, 2020 through
    2   December 31, 2025 as a standalone company; (v) the present value of the Company’s
    3   implied terminal value at the end of December 31, 2025; (vi) the basis for assuming
    4   that the Company would maintain a tangible common equity to tangible assets ratio
    5   of 8.00% and would retain sufficient earnings to maintain that level; (vii) Pacific
    6   Mercantile’s estimated 2026 earnings; and (viii) the basis for applying a range of
    7   11.0x to 15.0x to Company’s estimated 2026 earnings.
    8          35.    With respect to BOC Dividend Discount Model Analysis, the
    9   Registration Statement fails to disclose: (i) consensus “street estimates” for Banc of
   10   California; (ii) long-term growth rates for Banc of California provided by
   11   management; (iii) the inputs and assumptions for using discount rates ranging from
   12   9.0% to 13.0%; (iv) the present value of implied future excess capital available for
   13   dividends that Banc of California could generate over the period from December 31,
   14   2020 through December 31, 2025 as a standalone company; (v) the present value of
   15   Banc of California’s implied terminal value at the end of December 31, 2025; (vi) the
   16   basis for assuming that Banc of California would maintain a tangible common equity
   17   to tangible assets ratio of 8.00% and would retain sufficient earnings to maintain that
   18   level; (vii) Banc of California’s estimated 2026 earnings; (viii) the basis for applying
   19   a range of 15.0x to 19.0x to Company’s estimated 2026 earnings.
   20          36.    With respect to Pro Forma Dividend Discount Model Analysis, the
   21   Registration Statement fails to disclose: (i) consensus “street estimates” for Pacific
   22   Mercantile and Banc of California; (ii) long-term growth rates for Pacific Mercantile
   23   and Banc of California provided by both companies’ management; (iii) the inputs and
   24   assumptions for using discount rates ranging from 9.0% to 13.0%; (iv) the present
   25   value of implied future excess capital available for dividends that the pro forma
   26   company could generate over the period from December 31, 2020 through December
   27   31, 2025 as a standalone company; (v) the present value of the pro forma company’s
   28   implied terminal value at the end of December 31, 2025; (vi) the basis for assuming



                                                 - 10 -
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 12 of 18 Page ID #:12



    1   that the pro forma company would maintain a tangible common equity to tangible
    2   assets ratio of 8.00% and would retain sufficient earnings to maintain that level; (vii)
    3   pro forma combined entity’s estimated 2026 earnings; (viii) the basis for applying a
    4   range of 15.0x to 19.0x to the estimated 2026 earnings.
    5           37. With respect to the retention of KBW as the Company’s financial
    6   advisor, the Registration Statement fails to disclose the amount of compensation paid
    7   to KBW for the investment banking and financial advisory services to Banc of
    8   California in the past two years preceding the date of its fairness opinion.
    9           38. Absent disclosure of the foregoing material information prior to the
   10   special shareholder meeting to vote on the Proposed Transaction, Plaintiff will not be
   11   able to make a fully informed decision regarding whether to vote in favor of the
   12   Proposed Transaction, and she is thus threatened with irreparable harm, warranting
   13   the injunctive relief sought herein.
   14                           FIRST CAUSE OF ACTION
   15     (Against All Defendants for Violations of Section 14(a) of the Exchange Act
                      and 17 C.F.R. § 244.100 Promulgated Thereunder)
   16
                39. Plaintiff repeats and re-alleges each allegation set forth above as if fully
   17
        set forth herein.
   18
                40. Section 14(a)(1) of the Exchange Act makes it “unlawful for any
   19
        person, by the use of the mails or by any means or instrumentality of interstate
   20
        commerce or of any facility of a national securities exchange or otherwise, in
   21
        contravention of such rules and regulations as the Commission may prescribe as
   22
        necessary or appropriate in the public interest or for the protection of investors, to
   23
        solicit or to permit the use of his name to solicit any proxy statement or consent or
   24
        authorization in respect of any security (other than an exempted security) registered
   25
        pursuant to section 78l of this title.” 15 U.S.C. § 78n(a)(1).
   26
                41. As set forth above, the Registration Statement omits information
   27
        required by SEC Regulation G, 17 C.F.R. § 244.100, which independently violates
   28




                                                 - 11 -
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 13 of 18 Page ID #:13



    1   Section 14(a). SEC Regulation G, among other things, requires an issuer that chooses
    2   to disclose a non-GAAP measure to provide a presentation of the “most directly
    3   comparable” GAAP measure, and a reconciliation “by schedule or other clearly
    4   understandable method” of the non-GAAP measure to the “most directly
    5   comparable” GAAP measure. 17 C.F.R. § 244.100(a).
    6           42. The failure to reconcile the numerous non-GAAP financial measures
    7   included in the Registration Statement violates Regulation G and constitutes a
    8   violation of Section 14(a).
    9
                              SECOND CAUSE OF ACTION
   10     (Against All Defendants for Violations of Section 14(a) of the Exchange Act
                          and Rule 14a-9 Promulgated Thereunder)
   11
                43. Plaintiff repeats and re-alleges each allegation set forth above as if fully
   12
        set forth herein.
   13
                44. SEC Rule 14a-9 prohibits the solicitation of shareholder votes in
   14
        registration statements that contain “any statement which, at the time and in the light
   15
        of the circumstances under which it is made, is false or misleading with respect to
   16
        any material fact, or which omits to state any material fact necessary in order to make
   17
        the statements therein not false or misleading . . . .” 17 C.F.R. § 240.14a-9.
   18
                45. Regulation G similarly prohibits the solicitation of shareholder votes
   19
        by “mak[ing] public a non-GAAP financial measure that, taken together with the
   20
        information accompanying that measure . . . contains an untrue statement of a
   21
        material fact or omits to state a material fact necessary in order to make the
   22
        presentation of the non-GAAP financial measure . . . not misleading.” 17 C.F.R. §
   23
        244.100(b).
   24
                46. Defendants have issued the Registration Statement with the intention
   25
        of soliciting shareholder support for the Proposed Transaction. Each of the
   26
        Defendants reviewed and authorized the dissemination of the Registration Statement,
   27
        which fails to provide critical information regarding, amongst other things, the
   28




                                                 - 12 -
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 14 of 18 Page ID #:14



    1   financial forecasts for the Company.
    2             47. In so doing, Defendants made untrue statements of fact and/or omitted
    3   material facts necessary to make the statements made not misleading. Each of the
    4   Individual Defendants, by virtue of their roles as officers and/or directors, were aware
    5   of the omitted information but failed to disclose such information, in violation of
    6   Section 14(a). The Individual Defendants were therefore negligent, as they had
    7   reasonable grounds to believe material facts existed that were misstated or omitted
    8   from the Registration Statement, but nonetheless failed to obtain and disclose such
    9   information to shareholders although they could have done so without extraordinary
   10   effort.
   11             48. The Individual Defendants knew or were negligent in not knowing that
   12   the Registration Statement is materially misleading and omits material facts that are
   13   necessary to render it not misleading. The Individual Defendants undoubtedly
   14   reviewed and relied upon the omitted information identified above in connection with
   15   their decision to approve and recommend the Proposed Transaction.
   16             49. The Individual Defendants knew or were negligent in not knowing that
   17   the material information identified above has been omitted from the Registration
   18   Statement, rendering the sections of the Registration Statement identified above to be
   19   materially incomplete and misleading.
   20             50. The Individual Defendants were, at the very least, negligent in
   21   preparing and reviewing the Registration Statement. The preparation of a registration
   22   statement by corporate insiders containing materially false or misleading statements
   23   or omitting a material fact constitutes negligence. The Individual Defendants were
   24   negligent in choosing to omit material information from the Registration Statement
   25   or failing to notice the material omissions in the Registration Statement upon
   26   reviewing it, which they were required to do carefully as the Company’s directors.
   27   Indeed, the Individual Defendants were intricately involved in the process leading up
   28   to the signing of the Merger Agreement and the preparation of the Company’s



                                                 - 13 -
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 15 of 18 Page ID #:15



    1   financial forecasts.
    2           51. Pacific Mercantile is also deemed negligent as a result of the Individual
    3   Defendants’ negligence in preparing and reviewing the Registration Statement.
    4           52. The misrepresentations and omissions in the Registration Statement are
    5   material to Plaintiff, who will be deprived of her right to cast an informed vote if such
    6   misrepresentations and omissions are not corrected prior to the vote on the Proposed
    7   Transaction.
    8           53. Plaintiff has no adequate remedy at law. Only through the exercise of
    9   this Court’s equitable powers can Plaintiff be fully protected from the immediate and
   10   irreparable injury that Defendants’ actions threaten to inflict.
   11
                                 THIRD CAUSE OF ACTION
   12                        (Against the Individual Defendants for
                       Violations of Section 20(a) of the Exchange Act)
   13           54. Plaintiff incorporates each and every allegation set forth above as if
   14   fully set forth herein.
   15           55. The Individual Defendants acted as controlling persons of Pacific
   16   Mercantile within the meaning of Section 20(a) of the Exchange Act as alleged
   17   herein. By virtue of their positions as officers and/or directors of Pacific Mercantile,
   18   and participation in and/or awareness of the Company’s operations and/or intimate
   19   knowledge of the incomplete and misleading statements contained in the Registration
   20   Statement filed with the SEC, they had the power to influence and control and did
   21   influence and control, directly or indirectly, the decision making of the Company,
   22   including the content and dissemination of the various statements that Plaintiff
   23   contends are materially incomplete and misleading.
   24           56. Each of the Individual Defendants was provided with or had unlimited
   25   access to copies of the Registration Statement and other statements alleged by
   26   Plaintiff to be misleading prior to and/or shortly after these statements were issued
   27   and had the ability to prevent the issuance of the statements or cause the statements
   28   to be corrected.


                                                  - 14 -
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 16 of 18 Page ID #:16



    1           57. In particular, each of the Individual Defendants had direct and
    2   supervisory involvement in the day-to-day operations of the Company, and,
    3   therefore, is presumed to have had the power to control or influence the particular
    4   transactions giving rise to the Exchange Act violations alleged herein, and exercised
    5   the same.      The Registration Statement at issue contains the unanimous
    6   recommendation of each of the Individual Defendants to approve the Proposed
    7   Transaction. They were thus directly involved in preparing the Registration
    8   Statement.
    9           58. In addition, as the Registration Statement sets forth at length, and as
   10   described herein, the Individual Defendants were involved in negotiating, reviewing,
   11   and approving the Merger Agreement. The Registration Statement purports to
   12   describe the various issues and information that the Individual Defendants reviewed
   13   and considered. The Individual Defendants participated in drafting and/or gave their
   14   input on the content of those descriptions.
   15           59. By virtue of the foregoing, the Individual Defendants have violated
   16   Section 20(a) of the Exchange Act.
   17           60. As set forth above, the Individual Defendants had the ability to exercise
   18   control over and did control a person or persons who have each violated Section 14(a)
   19   and Rule 14a-9 by their acts and omissions as alleged herein. By virtue of their
   20   positions as controlling persons, these Defendants are liable pursuant to Section 20(a)
   21   of the Exchange Act. As a direct and proximate result of Individual Defendants’
   22   conduct, Plaintiff will be irreparably harmed.
   23           61. Plaintiff has no adequate remedy at law. Only through the exercise of
   24   this Court’s equitable powers can Plaintiff be fully protected from the immediate and
   25   irreparable injury that Defendants’ actions threaten to inflict.
   26                                  RELIEF REQUESTED
   27           WHEREFORE, Plaintiff demands judgment against Defendants as follows:
   28           A.    Preliminarily and permanently enjoining Defendants and their counsel,



                                                 - 15 -
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 17 of 18 Page ID #:17



    1   agents, employees and all persons acting under, in concert with, or for them, from
    2   proceeding with, consummating, or closing the Proposed Transaction, unless and
    3   until the Company discloses the material information discussed above which has been
    4   omitted from the Registration Statement;
    5           B.     In the event that the proposed transaction is consummated, rescinding
    6   it and setting it aside, or awarding rescissory damages;
    7           C.     Awarding compensatory damages against Defendants, individually and
    8   severally, in an amount to be determined at trial, together with pre-judgment and post-
    9   judgment interest at the maximum rate allowable by law, arising from the Proposed
   10   Transaction;
   11           D.     Awarding Plaintiff the costs and disbursements of this action and
   12   reasonable allowances for fees and expenses of Plaintiff’s counsel and experts; and
   13           E.     Granting Plaintiff such other and further relief as the Court may deem
   14   just and proper.
   15                              DEMAND FOR JURY TRIAL
   16           Plaintiff hereby demands a trial by jury.
   17
   18    DATED: May 4, 2021                           WOLF HALDENSTEIN ADLER
                                                      FREEMAN & HERZ LLP
   19
   20                                                 By:    /s/ Rachele R. Byrd
                                                            RACHELE R. BYRD
   21
                                                      BETSY C. MANIFOLD
   22                                                 RACHELE R. BYRD
                                                      MARISA C. LIVESAY
   23                                                 BRITTANY N. DEJONG
                                                      750 B Street, Suite 1820
   24                                                 San Diego, CA 92101
                                                      Telephone: (619) 239-4599
   25                                                 Facsimile: (619) 234-4599
   26
                                                      manifold@whafh.com
                                                      byrd@whafh.com
   27                                                 livesay@whafh.com
                                                      dejong@whafh.com
   28




                                                 - 16 -
Case 2:21-cv-03790-CAS-MRW Document 1 Filed 05/04/21 Page 18 of 18 Page ID #:18



                                               Of Counsel:
    1
    2                                          MELWANI & CHAN LLP
                                               GLORIA KUI MELWANI
    3                                          1180 Avenue of the Americas, 8th Floor
                                               New York, NY 10036
    4                                          Telephone: (212) 382-4620
    5                                          Counsel for Plaintiff
    6
    7
    8
    9
   10
   11   27328


   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28




                                          - 17 -
